763 N.W.2d 632 (2009)
John ALFANO, Robert Angst, Richard Beeler, John Benkert, Steve Cathcart, David Fitzgerald, Mark Franz, Steve Gorte, Glen Kelbey, Rodney Kulhanek, Greg McKenzie, Jeffrey Polsinelli, Norman Schramm, Jeff Vrable, Ronny Woodcock, Michael Zubek and Gerald Schrank, Plaintiffs-Appellees,
v.
SYSCO FOOD SERVICES OF DETROIT, Defendant-Appellant.
Docket No. 137314. COA No. 284281.
Supreme Court of Michigan.
April 15, 2009.

Order
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of the application for leave to appeal is considered, and it is ordered that the application be DISMISSED with prejudice and without costs.